Citation Nr: 0529364	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  04-43 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for chronic low back 
strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel




INTRODUCTION

The veteran had active military service from February 1955 to 
January 1958 and April 1962 November 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision in which 
the RO denied the veteran's claim for a rating in excess of 
10 percent for chronic low back strain.  The veteran filed a 
notice of disagreement (NOD) in July 2004, and the RO issued 
a statement of the case (SOC) in October 2004.  The appellant 
filed a substantive appeal (via VA Form 9, Appeal to Board of 
Veterans' Appeals) in November 2004.

For the reason expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

In June 2005, the Board received the veteran's request for a 
"teleconference" (a.k.a., "videoconference") hearing with 
a Veterans Law Judge.  Because the RO schedules 
videoconference hearings between the RO and the Board, a 
remand of this matter to the RO is necessary.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should take appropriate action to 
schedule the veteran for a 
videoconference hearing in accordance 
with his June 2005.  The RO should notify 
the veteran and his representative of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2004).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).



 
 
 
 


